Title: To James Madison from Richard O’Brien, 8 November 1801 (Abstract)
From: O’Brien, Richard
To: Madison, James


8 November 1801, Algiers. States that the George Washington, which arrived 5 Oct. with the Peace and Plenty, is almost off-loaded and will depart in fifteen or twenty days, convoying the Peace and Plenty with the last cargo of annuities for Tunis. Frigate’s presence has temporarily added to U.S. security. Declined to ask dey for a passport for the ship going to Tunis since O’Brien refused dey’s request for American passports for Tripolitan sailors. Argues that Americans should show the dey “and his Ministry both Turkish and Jewish that we finally would make force to be our passports.” Admits this might not be “Oeconomic” policy, but it is “requisite policy at present.” Had feared that unblockaded Tripolitan cruisers at Gibraltar might pick up Tripolitan crewmen at Oran and attack weakened President and Essex from the rear; therefore, he spread rumor that four more U.S. frigates were expected, which resulted in the crewmen being shipped from Oran for Tripoli. Reports that the Grand Turk was at Tunis on 25 Sept. and afraid to proceed. Suggests that the grand signior, by presenting the dey with arms, men, and naval supplies, is attempting either to strengthen Algiers as a “principal political redoubt of The Ottoman Empire” or to lull the regencies into security to plunder them. Lists American annuities and debts to the dey and Baccris, totaling $68,846.50. Believes it would be wise to pay a douceur to alter treaty to allow payments in cash rather than in kind. Hopes that the U.S. will engage Tripoli successfully in the summer as this would improve relations with Algiers and Tunis, which might otherwise attack Americans. Relates a recent quarrel between the dey and the Danish consul that has been settled by the Danes’ agreeing to make presents. Conveys the dey’s requests for mahogany boards as well as previously promised planking and spikes.
 

   RC (DNA: RG 59, CD, Algiers, vol. 6). 3 pp. An almost identical letter (ibid.), addressed to Humphreys with a request to forward it to JM, is printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:616–18.


   A full transcription of this document has been added to the digital edition.
